Exhibit 10.17

FORM OF
 
Amendment
to the
Supplemental Executive Retirement Plan
Participation Agreement
 
This Amendment to the Supplemental Executive Retirement Plan Participation
Agreement (the “Participation Agreement”) is entered into as of December 16,
2008, by and between Polonia Bank and (referred to as the “Bank ”), and [name]
(the “Participant”).
 
WHEREAS, the Participant and the Bank entered into the Participation Agreement
effective as of July 1, 2006; and
 
WHEREAS, the parties may amend the Participation Agreement by a signed
instrument;
 
WHERAS, the parties desire to amend the Participation Agreement to make a
clarification consistent with Section 409A of the Internal Revenue Code of 1986,
as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Participation Agreement as follows:
 
1.  A new paragraph (e) is added to the Section 7 to read as follows:
 
“For purposes of Sections 7(b) and 7(e) a termination of employment shall occur
upon the date the Participant incurs a “Separation from Service” (as such term
is defined for purposes of Section 409A of the Code)”
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Participation Agreement, or have caused this Amendment to the
Participation Agreement to be duly executed and delivered in their name and on
their behalf, as of the day and year first above written.
 
POLONIA BANK
     
By:
  
     
Title:
  
     
PARTICIPANT
 
  
 
Name
 

 
 
 

--------------------------------------------------------------------------------

 
